Exhibit 10.6

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of October 29, 2013 among
Brixmor Property Group Inc., a Maryland corporation, BPG Subsidiary Inc., a
Delaware corporation, and the Holders (as defined herein).

WHEREAS, BPG Subsidiary (as defined herein) and the Holders (as defined herein)
desire to provide for the exchange of shares of BPG Subsidiary Common Stock (as
defined herein) for cash or shares of Parent Common Stock (as defined herein),
on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

SECTION 1.1. Definitions

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“BPG Subsidiary” means BPG Subsidiary Inc., a Delaware corporation, and any
successor thereto.

“BPG Subsidiary Common Stock” means the common stock, par value $0.01 per share,
of BPG Subsidiary.

“Cash Amount” means the amount of cash per share of Parent Common Stock equal to
the Value of such share of Parent Common Stock on the Exchange Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Election of Exchange” means a written election of Exchange in respect of the
shares of BPG Subsidiary Common Stock to be Exchanged substantially in the form
of Exhibit A hereto.

“Exchange” has the meaning set forth in Section 2.1(a) of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” has the meaning set forth in Section 2.1(b) of this Agreement.

“Exchange Rate” means the number of shares of Parent Common Stock for which a
share of BPG Subsidiary Common Stock is entitled to be Exchanged. On the date of
this Agreement, the Exchange Rate shall be 1, subject to adjustment pursuant to
Section 2.2 of this Agreement.



--------------------------------------------------------------------------------

“Financial Sponsor Holder” means the affiliate of The Blackstone Group L.P.
identified as the Financial Sponsor Holder on the signature pages hereto and
Permitted Transferees thereof.

“Holders” means holders of BPG Subsidiary Common Stock (excluding Parent) from
time to time thereto.

“Parent” means Brixmor Property Group Inc., a Maryland corporation, and any
successor thereto.

“Parent Common Stock” means the common stock, par value $0.01 per share, of
Parent.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange or another national securities exchange or designated for quotation on
the NASDAQ National Market, or any successor to any of the foregoing.

“Securities Act” has the meaning set forth in Section 2.1(d) of this Agreement.

“Value” means, with respect to any outstanding share of Parent Common Stock that
is Publicly Traded, the volume weighted average price per share on the date of
receipt of the Election of Exchange. If the shares of Parent Common Stock are
not Publicly Traded, the Value of a share of Parent Common Stock means the
amount that a holder of a share of Parent Common Stock would receive if each of
the assets of Parent were to be sold for its fair market value on the date of
delivery of the Election of Exchange, Parent were to pay all of its outstanding
liabilities, and the remaining proceeds were to be distributed to the holders of
Parent’s equity. Such Value shall be determined by Parent, acting in good faith
and based upon a commercially reasonable estimate of the amount that would be
realized by Parent if each asset of Parent (and each asset of each partnership,
limited liability company, trust, joint venture or other entity in which Parent
owns a direct or indirect interest) were sold to an unrelated purchaser in an
arms’ length transaction where neither the purchaser nor the seller were under
economic compulsion to enter into the transaction (without regard to any
discount in value as a result of Parent’s minority interest in any property or
any illiquidity of Parent’s interest in any property).

ARTICLE II

SECTION 2.1. Exchange of BPG Subsidiary Common Stock.

(a) From and after the first anniversary of the closing of the initial public
offering of Parent Common Stock, each Holder shall be entitled at any time and
from time to time, upon the terms and subject to the conditions hereof, to
surrender shares of BPG Subsidiary Common Stock to BPG Subsidiary in exchange
for the delivery to such Holder of, in the sole and absolute discretion of BPG
Subsidiary, either (i) a number of shares of Parent Common Stock that is equal
to the product of the number of shares of BPG Subsidiary Common Stock
surrendered multiplied by the Exchange Rate or (ii) pursuant to Section 2.5, the
Cash Amount (such exchange, an “Exchange”); provided, however, that the
Financial Sponsor Holder may elect such exchange at any time.

(b) The Holders shall exercise their right to Exchange shares of BPG Subsidiary
Common Stock as set forth in Section 2.1(a) above by delivering to BPG
Subsidiary

 

2



--------------------------------------------------------------------------------

an Election of Exchange no later than 12:00 p.m. (New York City time) on such
date, duly executed by such Holder or its duly authorized attorney, in each case
delivered at the principal executive offices of BPG Subsidiary. As promptly as
practicable following the delivery of such Election of Exchange, but in no event
later than three business days after receipt of the Election of Exchange, BPG
Subsidiary shall deliver or cause to be delivered at the offices of the
then-acting registrar and transfer agent of the Parent Common Stock or, if there
is no then-acting registrar and transfer agent of the Parent Common Stock, at
the principal executive offices of Parent, the number of shares of Parent Common
Stock deliverable upon such Exchange, registered in the name of such Holder or
its designee, or the Cash Amount, as applicable (such date of delivery of Parent
Common Stock or the Cash Amount, the “Exchange Date”). To the extent such
Holder’s shares are uncertificated, BPG Subsidiary will instead cause the
then-acting registrar and transfer agent to record the transfer on Parent’s
books. To the extent the Parent Common Stock is settled through the facilities
of The Depository Trust Company and the exchanging Holder is permitted to hold
such shares of Parent Common Stock through The Depository Trust Company, BPG
Subsidiary will, subject to Section 2.1(c) below, upon the written instruction
of such Holder, use commercially reasonable efforts to deliver the shares of
Parent Common Stock deliverable to such Holder, through the facilities of The
Depository Trust Company, to the account of the participant of The Depository
Trust Company designated by the Holder. Parent shall take such actions as may be
required to ensure the performance by BPG Subsidiary of its obligations under
this Section 2.1(b) and the foregoing Section 2.1(a), including the issuance and
sale of shares of Parent Common Stock to or for the account of BPG Subsidiary in
exchange for the delivery to Parent of a number of shares of BPG Subsidiary
Common Stock that is equal to the number of shares of BPG Subsidiary Common
Stock surrendered by such Holder.

(c) BPG Subsidiary, on the one hand, and each exchanging Holder, on the other
hand, shall bear their own expenses in connection with the consummation of any
Exchange, whether or not any such Exchange is ultimately consummated, except
that BPG Subsidiary shall bear any transfer taxes, stamp taxes or duties, or
other similar taxes in connection with, or arising by reason of, any Exchange;
provided, however, that if any shares of Parent Common Stock are to be delivered
in a name other than that of the exchanging Holder, then such Holder or the
person in whose name such Parent Common Stock is to be delivered shall pay to
BPG Subsidiary the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of BPG Subsidiary that such tax
has been paid or is not payable.

(d) Notwithstanding Section 2.6, BPG Subsidiary shall not be required to effect
an Exchange (including pursuant to Section 2.6) if such Exchange would result in
any violation of the restrictions on ownership and transfer of Parent’s stock
set forth in Parent’s charter; provided that, for the avoidance of doubt, in
such event, BPG Subsidiary shall not be prohibited from delivering cash pursuant
to an Exchange in accordance with this Agreement.

SECTION 2.2. Adjustment. The Exchange Rate shall be adjusted accordingly if
there is: (i) any subdivision (by any unit split, unit distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse unit split, reclassification, reorganization, recapitalization or
otherwise) of the BPG Subsidiary Common Stock that is not accompanied by an
identical subdivision or combination of the Parent Common Stock; or (ii) any

 

3



--------------------------------------------------------------------------------

subdivision (by any stock split, stock dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the Parent Common Stock that is not accompanied by an identical
subdivision or combination of the BPG Subsidiary Common Stock. Any adjustment to
the Exchange Rate shall become effective immediately after the effective date of
the event retroactive to the record date, if any, for the event giving rise
thereto, it being intended that (i) adjustments to the Exchange Rate are to be
made to avoid unintended dilution or anti-dilution as a result of transactions
in which shares of Parent Common Stock are issued, redeemed or exchanged without
a corresponding issuance, redemption or exchange of shares of BPG Subsidiary
Common Stock, and (ii) if an Exchange Date shall fall between the record date
and the effective date of any event of the type described above, that the
Exchange Rate applicable to such Exchange shall be adjusted to take into account
such event. If there is any reclassification, reorganization, recapitalization
or other similar transaction in which the Parent Common Stock is converted or
changed into another security, securities or other property, then upon any
subsequent Exchange, each Holder shall be entitled to receive the amount of such
security, securities or other property that such Holder would have received if
such Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For purposes of the foregoing, if the transaction
causes Parent Common Stock to be converted into, or exchanged for, the right to
receive more than a single type of consideration (determined based in part upon
any form of stockholder election), the amount and kind of security, securities
or other property into which the shares of BPG Subsidiary Common Stock will be
exchangeable will be deemed to be the weighted average of the types and amounts
of consideration received by the holders of Parent Common Stock that
affirmatively make such an election. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which outstanding Parent Common Stock is converted or changed into another
security, securities or other property, this Section 2.2 shall continue to be
applicable, mutatis mutandis, with respect to such security or other property.
This Agreement shall apply to the shares of BPG Subsidiary Common Stock held by
the Holders as of the date hereof, as well as any shares of BPG Subsidiary
Common Stock hereafter acquired by any Holder. This Agreement shall apply to,
mutatis mutandis, and all references to “BPG Subsidiary Common Stock” shall be
deemed to include, any security, securities or other property of BPG Subsidiary
which may be issued in respect of, in exchange for, or in substitution of shares
of BPG Subsidiary Common Stock by reason of any distribution or dividend, split,
reverse split, combination, reclassification, reorganization, recapitalization,
merger, exchange (other than an Exchange) or other transaction. In the event
that adjustments are made to the Adjustment Factor (as defined in the Amended
and Restated Agreement of Limited Partnership of Brixmor Operating Partnership
LP (the “OP LPA”) pursuant to the OP LPA, BPG Subsidiary, in its sole
discretion, and without duplication of any adjustments described above, may make
similar adjustments to the Exchange Rate.

 

4



--------------------------------------------------------------------------------

SECTION 2.3. Parent Common Stock to be Issued.

(a) Parent shall at all times during the period under which shares of Parent
Common Stock may be required to be delivered under this Agreement, reserve and
keep available out of its authorized but unissued Parent Common Stock, solely
for the purpose of issuance upon an Exchange, such number of shares of Parent
Common Stock as shall be deliverable upon any such Exchange in the event BPG
Subsidiary determines to deliver shares of Parent Common Stock to be issued by
Parent as contemplated in Section 2.1(b) in connection with such Exchange;
provided that nothing contained herein shall be construed to preclude BPG
Subsidiary from satisfying its obligations in respect of the Exchange by
delivery of shares of Parent Common Stock which are held in the treasury of BPG
Subsidiary or any of its subsidiaries, by delivery of purchased shares of Parent
Common Stock (which may or may not be held in the treasury of any subsidiary of
Parent), or by delivery of the Cash Amount. BPG Subsidiary and Parent covenant
that all Parent Common Stock issued in connection with an Exchange will, upon
issuance, be validly issued, fully paid and non-assessable.

(b) BPG Subsidiary and Parent covenant that, to the extent that a registration
statement under the Securities Act is effective and available for any shares of
Parent Common Stock that are delivered with respect to any Exchange, shares that
have been registered under the Securities Act shall be delivered in respect of
such Exchange. In the event that any Exchange for shares of Parent Common Stock
in accordance with this Agreement is to be effected at a time when any required
registration has not become effective or otherwise is unavailable, upon the
request and with the reasonable cooperation of the Holder, Parent and BPG
Subsidiary shall use commercially reasonable efforts to promptly facilitate such
Exchange pursuant to any reasonably available exemption from such registration
requirements. Parent and BPG Subsidiary shall use commercially reasonable
efforts to list the Parent Common Stock to be delivered upon exchange prior to
such delivery upon each national securities exchange or inter-dealer quotation
system upon which the outstanding Parent Common Stock may be listed or traded at
the time of such delivery.

SECTION 2.4. Record Date. No Exchange pursuant to this Article II shall impair
the right of any Holder to receive any dividends or distributions payable on the
shares of BPG Subsidiary Common Stock so Exchanged in respect of a record date
that occurs prior to the Exchange Date for such Exchange. For the avoidance of
doubt, a Holder shall not be entitled to receive, in respect of a single record
date, distributions or dividends both on shares of BPG Subsidiary Common Stock
Exchanged by such Holder and on shares of Parent Common Stock received by such
Holder in such Exchange.

SECTION 2.5. Exchange for Cash Amount. Notwithstanding anything to the contrary
in this Article II, by delivery of an Election of Exchange pursuant to
Section 2.1(a), the Holder shall be deemed to have offered to sell its shares of
BPG Subsidiary Common Stock described in the Election of Exchange to BPG
Subsidiary, and BPG Subsidiary may, in its sole and absolute discretion, by
means of delivery of a notice to such effect by 9:30 a.m. (New York City time)
on the day immediately following the delivery of such Election of Exchange,
elect to purchase directly and acquire such shares of BPG Subsidiary Common
Stock on the Exchange Date by paying to such Holder the Cash Amount, whereupon
BPG Subsidiary shall acquire the shares of BPG Subsidiary Common Stock offered
for Exchange by such Holder. As promptly as practicable following the delivery
of notice, BPG Subsidiary shall deposit or cause to be deposited the Cash Amount
in the account of such exchanging Holder specified in its Election of

 

5



--------------------------------------------------------------------------------

Exchange. In the event that BPG Subsidiary does not deliver such notice of such
election to pay the Cash Amount by 9:30 a.m. (New York City time) on the day
immediately following the delivery of such Election of Exchange, it shall be
deemed to have elected to settle the Exchange with shares of Parent Common
Stock.

SECTION 2.6. Exchange Via Merger of BPG Subsidiary. Parent agrees that, from and
after the first anniversary of the closing of the initial public offering of
Parent Common Stock, upon written request by Holders holding a majority of the
outstanding shares of BPG Subsidiary Common Stock held by all Holders, and
subject to compliance with applicable law, it shall, as promptly as practicable
following delivery of such request but subject to Section 2.1(d),effect an
Exchange by causing BPG Subsidiary to merge with and into Parent or a
wholly-owned subsidiary of Parent, with the Holders of all outstanding shares of
BPG Subsidiary Common Stock to receive, in the sole and absolute discretion of
BPG Subsidiary, either (i) a number of shares of Parent Common Stock that is
equal to the product of the number of shares of BPG Subsidiary Common Stock held
by the Holders multiplied by the Exchange Rate or (ii) pursuant to Section 2.5,
the Cash Amount. By executing this Agreement, each Holder hereby grants to BPG
Subsidiary, and each officer thereof individually, with full power of
substitution and resubstitution, an irrevocable proxy to vote, consent or
otherwise act with respect to all of the Holder’s shares of BPG Subsidiary
Common Stock, as fully, to the same extent and with the same effect as such
Holder might or could do under any applicable laws governing the rights and
powers of stockholders of a Delaware corporation and directs that such proxy
shall be voted in connection with such matters as are the subject of a vote or
consent in favor of such merger of BPG Subsidiary with and into Parent and to
otherwise take any action necessary to effect such merger. Each such Holder
hereby affirms that this proxy is given as a term of this Agreement and as such
is coupled with an interest and is irrevocable.

ARTICLE III

SECTION 3.1. Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be as specified in a notice given in
accordance with this Section 3.1):

 

  (a) If to Parent, to:

Brixmor Property Group Inc.

420 Lexington Avenue, Seventh Floor

New York, New York 10170

Attention: General Counsel

 

  (b) If to BPG Subsidiary, to:

BPG Subsidiary Inc.

420 Lexington Avenue, Seventh Floor

New York, New York 10170

Attention: General Counsel

 

6



--------------------------------------------------------------------------------

  (c) If to the Financial Sponsor Holder, to:

Blackstone Retail Transaction II Holdco L.P.

c/o BREA VI L.L.C.

345 Park Avenue

New York, New York 10154

Attention: A.J. Agarwal

 

  (d) If to the other Holders:

c/o Brixmor Property Group Inc.

420 Lexington Avenue, Seventh Floor

New York, New York 10170

Attention: General Counsel

SECTION 3.2. Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

SECTION 3.3. Additional Financial Sponsor Holders. To the extent the Financial
Sponsor Holder validly transfers any or all of its BPG Subsidiary Common Stock
to another person in a transaction in accordance with, and not in contravention
of, any agreement or agreements with Parent or any of its subsidiaries to which
the transferring Financial Sponsor Holder may be party, then such transferee
(each, a “Permitted Transferee”) shall have the right to execute and deliver a
joinder to this Agreement, substantially in the form of Exhibit B hereto,
whereupon such Permitted Transferee shall become a Financial Sponsor Holder
hereunder.

SECTION 3.4. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

SECTION 3.5. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

SECTION 3.6. Amendment. The provisions of this Agreement may be amended by the
affirmative vote or written consent of Holders holding at least a majority of
the outstanding voting power of BPG Subsidiary Common Stock held by all Holders;
provided, however, that no amendment may materially and adversely affect the
rights of a Holder other

 

7



--------------------------------------------------------------------------------

than on a pro rata basis with other Holders without the consent of such Holder
(or if there is more than one such Holder that is so affected, without the
consent of a majority of such affected Holders in accordance with their holdings
of BPG Subsidiary Common Stock).

SECTION 3.7. Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

SECTION 3.8. Submission to Jurisdiction; Waiver of Jury Trial. In any judicial
proceeding involving any dispute, controversy or claim arising out of or
relating to this Agreement, each party unconditionally accepts the exclusive
jurisdiction and venue of any United States District Court located in the State
of Delaware, or of the Court of Chancery of the State of Delaware, and the
appellate courts to which orders and judgments thereof may be appealed. In any
such judicial proceeding, the parties agree that in addition to any method for
the service of process permitted or required by such courts, to the fullest
extent permitted by law, service of process may be made by delivery provided
pursuant to the directions in Section 3.1. EACH OF THE PARTIES HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 3.9. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or by e-mail delivery of a “.pdf” format
data file) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed and delivered shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Copies of executed counterparts transmitted by telecopy, by
e-mail delivery of a “.pdf” format data file or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 3.9.

SECTION 3.10. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to
specific performance of the terms and provisions hereof, in addition to any
other remedy to which they are entitled at law or in equity.

SECTION 3.11. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware.

SECTION 3.12. Independent Nature of BPG Subsidiary Common Stock Holders’ Rights
and Obligations. The obligations of each Holder hereunder are several and not
joint with the obligations of any other Holder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder hereunder. The decision of each Holder to enter into to this Agreement
has been made by such Holder independently of any other Holder. Nothing
contained herein, and no action taken by any Holder pursuant hereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated hereby.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

Parent: BRIXMOR PROPERTY GROUP INC. By:  

/s/ Steven F. Siegel

  Name:   Steven F. Siegel   Title:   Executive Vice President, General Counsel
and Secretary BPG Subsidiary: BPG SUBSIDIARY INC. By:  

/s/ Steven F. Siegel

  Name:   Steven F. Siegel   Title:   Executive Vice President, General Counsel
and Secretary Financial Sponsor Holder: BLACKSTONE RETAIL TRANSACTION II HOLDCO
L.P. By:   BLACKSTONE REAL ESTATE ASSOCIATES VI L.P., its General Partner By:  
BREA VI L.L.C., its General Partner By:  

/s/ William J. Stein

  Name:   William J. Stein   Title:   Senior Managing Director Other Holders:



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ELECTION OF EXCHANGE

BPG Subsidiary Inc.

420 Lexington Avenue, Seventh Floor

New York, New York 10170

Reference is hereby made to the Exchange Agreement, dated as of
[            ], 2013 (the “Exchange Agreement”), among Brixmor Property Group
Inc., a Maryland corporation, BPG Subsidiary Inc., a Delaware corporation, and
the Holders. Capitalized terms used but not defined herein shall have the
meanings given to them in the Exchange Agreement.

The undersigned Holder hereby transfers to BPG Subsidiary the number of shares
of BPG Subsidiary Common Stock set forth below in Exchange for cash or shares of
Parent Common Stock to be issued in its name as set forth below (or in the name
of a designee as may be set forth below), pursuant to the terms and conditions
of the Exchange Agreement.

 

Legal Name of Holder:  

 

 

Address:  

 

 

Number of shares of BPG Common Stock to be exchanged:  

 

Account information for deposit of Cash Amount, if applicable:

 

Bank Name:  

 

 

ABA No.:  

 

 

Account No.:  

 

 

Account Name:  

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned; (iii) the shares of BPG
Subsidiary Common Stock subject to this Election of Exchange will be transferred
to BPG Subsidiary free and clear of any Lien; and (iv) no consent, approval,
authorization, order, registration or qualification of any third party or with
any court or governmental agency or body having jurisdiction over the
undersigned or the shares of BPG Subsidiary Common Stock subject to this
Election of Exchange is required to be obtained by the undersigned for the
transfer of such shares of BPG Subsidiary Common Stock to BPG Subsidiary or the
issuance of shares of Parent Common Stock to the undersigned.

The undersigned hereby irrevocably constitutes and appoints each officer of
Parent and of BPG Subsidiary as the attorney of the undersigned, with full power
of substitution and resubstitution in the premises, to do any and all things and
to take any and all actions that may be



--------------------------------------------------------------------------------

necessary to exchange the shares of BPG Subsidiary Common Stock subject to this
Election of Exchange on the books of BPG Subsidiary for cash or shares of Parent
Common Stock on the books of Parent.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of [            ], 2013 (the “Exchange Agreement”), among
Brixmor Property Group Inc., a Maryland corporation, BPG Subsidiary Inc., a
Delaware corporation, and the Holders. Capitalized terms used but not defined
herein shall have the meanings given to them in the Exchange Agreement. This
Joinder Agreement shall be governed by, and construed in accordance with, the
law of the State of Delaware. In the event of any conflict between this Joinder
Agreement and the Exchange Agreement, the terms of this Joinder Agreement shall
control.

The undersigned hereby joins and enters into the Exchange Agreement having
acquired shares of BPG Subsidiary Common Stock. By signing and returning this
Joinder Agreement to Parent and BPG Subsidiary, the undersigned accepts and
agrees to be bound by and subject to all of the terms and conditions of and
agreements of Holder contained in the Exchange Agreement, with all attendant
rights, duties and obligations of a Holder thereunder. The parties to the
Exchange Agreement shall treat the execution and delivery hereof by the
undersigned as the execution and delivery of the Exchange Agreement by the
undersigned and, upon receipt of this Joinder Agreement by Parent and BPG
Subsidiary, the signature of the undersigned set forth below shall constitute a
counterpart signature to the signature page of the Exchange Agreement.

 

Name:  

 

 

 

Address for Notices:     With copies to:

 

   

 

 

   

 

 

   

 

Attention:  

 

   

 